Opinion issued December 23, 2003






 











In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00813-CV
____________
 

IN RE JOHN W. CLARK, III, INDIVIDUALLY AND D/B/A
CELTIC CONSTRUCTORS, Relator
 
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 

MEMORANDUM  OPINION
          Relator, John W. Clark, III, individually and d/b/a Celtic Constructors, has filed
a petition for writ of mandamus complaining of Judge Sullivan’s
 July 8, 2003 order
denying relator’s “Motion for Reconsideration of Plaintiff’s Motion for Partial
Summary Judgment, or in the Alternative Plea for Abatement and Severance of
Defendants’ Counterclaim.”
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.